Citation Nr: 0301261	
Decision Date: 01/22/03    Archive Date: 02/04/03

DOCKET NO.  99-20 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits under 38 U.S.C.A. § 1318.


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel



INTRODUCTION

The veteran served on active duty from December 1941 to 
January 1946.  He died in December 1997.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in February 2001, the issues of 
entitlement to service connection for the cause of the 
veteran's death and entitlement to DIC under the provisions 
of 38 U.S.C.A. § 1318 were remanded to the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, for additional development.  
These issues are now before the Board for final appellate 
consideration.

The appellant submitted a VA Form 9 in January 2001, on 
which she stated that she was appealing the issue of 
entitlement to aid and attendance benefit, as well as the 
issues of increased pension due to increased disability, and 
unemployability.  Since this form was received more than one 
year after the date of the January 1999 rating decision, and 
more than 60 days after the February 2000 SOC, it does not 
constitute a timely substantive appeal for the special 
monthly compensation issue.  38 C.F.R. § 20.302 (2002).  
Rather, this form constitutes an attempt to reopen 
previously denied claims (entitlement to increased 
evaluations, TDIU, and special monthly compensation based on 
the need for regular aid and attendance or by reason of 
being housebound) for purposes of accrued benefits.  As this 
attempt to reopen these claims has not been developed for 
appellate review, the Board refers these claims to the RO 
for appropriate action.





FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's death certificate indicates that he died 
in December 1997 at age 79; and that the immediate cause of 
his death was respiratory and circulatory failure; the 
antecedent cause was pulmonary tuberculosis (PTB); and a 
significant condition contributing to his death was 
intractable pain at the site of the shrapnel wound at the 
right supraclavicular and the right poster-lateral aspect of 
the neck.  

3.  At the time of the veteran's death in December 1997, he 
was service-connected for complete loss of motion of the 
right thumb and index finger, due to severance of the 
extensor and flexor tendons and severance of branches of the 
radial, median and musculocutaneous nerves, evaluated as 40 
percent disabling; healed scars of shrapnel wounds of the 
right clavicular region, above the right clavicle, and 
posterolateral aspect of the upper back, evaluated as 
noncompensable.  

4.  The competent medical evidence of record establishes 
that a disability related to active service was a 
contributory cause of death.

5.  The veteran was not in receipt of, or entitled to 
receive, compensation for any service-connected disability 
evaluated as totally disabling at the time of his death.


CONCLUSIONS OF LAW

1.  The cause of the veteran's death was related to an 
injury or disease incurred in active service.  38 U.S.C.A. 
§§ 1310, 5102, 5103, 5103A & 5107 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.312 (2002); 66 Fed. Reg. 45620-45632 (Aug. 29, 
2001); Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).

2.  The appellant's claim for DIC benefits under 38 U.S.C.A. 
§ 1318 is without legal merit.  38 U.S.C.A. § 1318 (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2002)) became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45,620-45,632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims (Court) 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that was not well-grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
§ 7(a), 114 Stat. at 2099-2100; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the RO has obtained the veteran's 
service medical records, and all available VA and private 
post-service medical reports.  The RO advised the claimant 
of the VCAA, and VA's enhanced duty to assist and notify, by 
a February 2001 letter and a September 2002 Supplemental 
Statement of the Case (SSOC).  The appellant was informed of 
the evidence necessary to substantiate her claims by an 
April 1999 Statement of the Case (SOC) and the September 
2002 SSOC.  The Board notes that the VCAA made no change in 
the statutory or regulatory criteria which govern the 
criteria for the current claims.  The Board finds that the 
claimant was kept apprised of what she must show to prevail 
in her claim, and she was generally informed as to what 
information and evidence she is responsible for, and what 
evidence VA must secure.  Therefore, there is no further 
duty to notify.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The Board also finds that the VCAA does not require 
additional medical development in this case because the 
record currently before it contains sufficient medical 
evidence, including a recent VA medical opinion, to make a 
decision.  Charles v. Principi, No. 01-1536 (U.S. Vet. App. 
October 3, 2002); 38 U.S.C. § 5103A. 

Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in 
the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the 
result in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided); Wensch 
v. Principi, 15 Vet. App. 362, 368 (2001) (when there is 
extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, regarding the claimant's current claim, the 
Board finds that the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled, to include the 
revised regulatory provisions of 38 C.F.R. § 3.159.  No 
additional assistance or notification to the claimant 
regarding these issues is required based on the facts of the 
instant case.  

For the reasons stated above, the Board has found that VA's 
duties under the VCAA have been fulfilled regarding the 
appellant's claim.  Further, the RO considered all of the 
relevant evidence of record and all of the applicable law 
and regulations when it adjudicated the claim below, and the 
Board will do the same.  As such, there has been no 
prejudice to the claimant that would warrant a remand, and 
the claimant's procedural rights have not been abridged.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

Factual Background

The appellant is the veteran's widow.  She claims that the 
veteran's death was caused in part by the pain from his 
service-connected shoulder disability.  She also asserts 
that she is entitled to DIC benefits under 38 U.S.C.A. 
§ 1318.

The record before the Board contains post-service VA and 
private outpatient records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

The service medical records are negative for any indication 
of heart disease or PTB.  

Post-service medical evidence includes an October 1997 VA 
Form 21-4142, on which a private physician noted that the 
veteran had several conditions, including polyneuritis and 
weakness of the right upper extremity and right hand defect 
caused by shrapnel during World War II, and aggravation of 
the shrapnel wound defects.  A private April 1997 medical 
certificate by the same physician provides that the veteran 
was treated for on-and-off pain and stiffness of the neck, 
especially at the right posterolateral aspect; weakness and 
numbness of the left upper and lower extremities; and 
occasional pain and weakness of the right hand with right 
hand defect.  A private April 1997 treatment note from the 
same physician provides that the veteran complained of 
frequent pain and weakness of the right upper extremity and 
off-and-on pain and stiffness of the neck with limitation of 
motion.  

The veteran's death certificate indicates that he died in 
December 1997 at age 79; and that the immediate cause of his 
death was respiratory and circulatory failure; the 
antecedent cause was PTB; and a significant condition 
contributing to his death was intractable pain at the site 
of the shrapnel wound at the right supraclavicular and the 
right poster-lateral aspect of the neck.

In a report received in September 1998, the physician who 
wrote the veteran's Certificate of Death wrote that the 
veteran came to her for treatment in October 1998 (sic) for 
several complaints, including intractable pain on the right 
supraclavicular and right postero-lateral aspect of the 
neck.  After treatment, the veteran returned two months 
later with the same complaint of intractable pain.  The 
physician explained her opinion as to the cause of the 
veteran's death, and stated that the veteran's intractable 
pain on the right supraclavicular and postero-lateral aspect 
of the neck worsened and hastened the cause of death because 
the veteran lost consciousness.

A VA examiner reviewed the veteran's claims file and 
provided an opinion in September 2002. She stated that since 
no history of active PTB was documented immediately or for 
forty years after the veteran's service-connected shrapnel 
wounds, it was unlikely that they were an underlying cause 
of the veteran's PTB.  She stated that the PTB was more 
likely due to poor nutrition.  The VA examiner stated that 
the veteran's intractable pain by itself may have limited 
the veteran's performance of daily activities but did not 
lead to the catabolic state.  However, it may have affected 
his quality of life and desire for food, thereby 
contributing to his malnutrition and PTB.  


Legal Analysis

Entitlement to Service Connection for the Cause of the 
Veteran's Death.

Under the relevant law, to establish service connection for 
the cause of the veteran's death, the evidence must show 
that disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
death.  For a service-connected disability to be the cause 
of death, it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. §§ 3.310, 3.312.

Based on a thorough review of the record, the Board finds 
that the September 2002 VA medical opinion, private medical 
reports, and Certificate of Death combine to demonstrate 
that it is at least as likely as not that the veteran's 
service-connected shrapnel wounds contributed substantially 
or materially to cause his death.  Giving the appellant the 
statutory benefit of the doubt, the Board grants service 
connection for the cause of the veteran's death.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096.



Entitlement to DIC benefits under 38 U.S.C.A. § 1318.

Turning to the regulations relevant to DIC, the Board 
observes that benefits authorized by 38 U.S.C.A. § 1318 
shall be paid to a deceased veteran's surviving spouse or 
children in the same manner as if the veteran's death is 
service connected when the following conditions are met:  
(1) the veteran's death was not caused by his or her own 
willful misconduct; and (2) the veteran was in receipt of, 
or for any reason (including receipt of military retired or 
retirement pay or correction of a rating after the veteran's 
death based on clear and unmistakable error (CUE)), was not 
in receipt of but would have been entitled to receive 
compensation at the time of death for a service-connected 
disablement that either: (i) was continuously rated totally 
disabling by a schedular or unemployability rating for a 
period of 10 or more years immediately preceding death; or 
(ii) was continuously rated totally disabling by a schedular 
or unemployability rating from the date of the veteran's 
discharge or release from active duty for a period of not 
less than 5 years immediately preceding death.  38 C.F.R. § 
3.22 (2000).

Based on a thorough review of the evidence, the Board finds 
that appellant is not entitled to DIC benefits under 
38 U.S.C.A. § 1318.  Although the veteran's death has not 
been shown to be the result of his own willful misconduct, 
at the time of his death the veteran was not in receipt of 
compensation for a service-connected disability that had 
been continuously rated totally disabling for a period of 10 
or more years immediately preceding death, or that had been 
so rated continuously for a period of not less than 5 years 
from the date of his discharge or other release from active 
duty.  The VA and private medical evidence set forth above 
fails to demonstrate that a 100 percent schedular evaluation 
or a total rating based on individual unemployability was 
warranted for the veteran's service-connected disabilities.  
38 U.S.C.A. § 1318; 38 C.F.R. § 3.22.  

Similarly, the appellant has failed to show that but for 
receipt by the veteran of military retired or retirement 
pay, or CUE in a rating decision made during his lifetime, 
he would have been entitled at the time of his death to 
receive compensation for a service-connected disability that 
was continuously rated totally disabling by a schedular or 
unemployability rating for a period of 10 or more years 
immediately preceding death, or was continuously rated 
totally disabling by a schedular or unemployability rating 
from the date of the veteran's discharge or release from 
active duty for a period of not less than 5 years 
immediately preceding death.  Id.  

In light of the above, the Board finds that the veteran was 
not in receipt of or entitled to receive compensation for 
any service-connected disability rated totally disabling at 
the time of his death, and therefore DIC benefits based on 
38 U.S.C.A. § 1318 may not be paid on his behalf.

In an issue such as this one, where the law and not the 
evidence is dispositive of the issue before the Board, the 
claim should be denied because of the absence of legal merit 
or the lack of entitlement under the law.  See Sabonis, 
supra.  Accordingly, entitlement to DIC under 38 U.S.C.A. 
§ 1318 is denied. 

ORDER

Service connection for the cause of the veteran's death is 
granted.  

DIC benefits under 38 U.S.C.A. § 1318 are denied.


		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

